Citation Nr: 1103238	
Decision Date: 01/25/11    Archive Date: 02/01/11

DOCKET NO.  05-37 527	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, 
California


THE ISSUE

Whether new and material evidence has been received to reopen a 
claim of entitlement to service connection for bronchial asthma.  


ATTORNEY FOR THE BOARD

Jennifer Hwa, Counsel


INTRODUCTION

The Veteran served on active duty from May 1968 to December 1968.  

This case comes before the Board of Veterans' Appeals (Board) on 
appeal from a December 2003 rating decision of the Los Angeles, 
California, Department of Veterans Affairs (VA) Regional Office 
(RO), which apparently reopened a claim for service connection 
for bronchial asthma but denied the claim on the merits.  

In August 2007, the Board declined to reopen the Veteran's claim 
for service connection for bronchial asthma.  The Veteran 
appealed the Board decision to the United States Court of Appeals 
for Veterans Claims (Court).  Pursuant to a Joint Motion for 
Remand, a September 2008 Order of the Court vacated the decision 
declining to reopen the claim and remanded the claim for 
readjudication in accordance with the Joint Motion for Remand.  
In August 2010, the Board remanded the claim for additional 
development in compliance with the September 2008 Order of the 
Court.  The mandates of the remand have been substantially 
complied with and no additional development is needed.


FINDINGS OF FACT

1.  The claim for service connection for bronchial asthma was 
previously denied in a March 1999 RO decision.  The Veteran did 
not appeal that decision.  

2.  Evidence received since the last final denial in March 1999 
is cumulative or redundant, does not relate to an unestablished 
fact necessary to substantiate the claim, and does not raise a 
reasonable possibility of substantiating the claim for service 
connection for bronchial asthma. 


CONCLUSIONS OF LAW

1.  The March 1999 RO decision that denied service connection for 
bronchial asthma is final.  38 U.S.C.A. §§ 5108, 7105 (West 
2002); 38 C.F.R. §§ 3.104(a), 3.156, 3.160(d), 20.302, 20.1103 
(2010).  

2.  New and material evidence has not been received to reopen a 
claim for service connection for bronchial asthma.  38 U.S.C.A. 
§§ 5108, 7104 (West 2002); 38 C.F.R. § 3.156 (2010). 




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

New and Material Evidence 

In a June 1969 decision, the RO denied the Veteran's claim for 
service connection for bronchial asthma.  The RO declined to 
reopen the Veteran's claim in October 1991 and March 1999.  Most 
recently, in December 2003, the RO reopened the Veteran's claim 
but then denied the claim on the merits.  While the RO found that 
new and material evidence had been submitted to reopen the 
Veteran's claim for service connection for bronchial asthma, the 
Board must still consider the question of whether new and 
material evidence has been received because it goes to the 
Board's jurisdiction to reach the underlying claim and adjudicate 
the claim de novo.  Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 
2001); Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996).  If the 
Board finds that no such evidence has been offered, that is where 
the analysis must end.  

In a decision dated in March 1999, the RO denied the Veteran's 
claim for service connection for bronchial asthma.  A finally 
adjudicated claim is an application which has been allowed or 
disallowed by the agency of original jurisdiction, the action 
having become final by the expiration of one year after the date 
of notice of an award or disallowance, or by denial on appellate 
review, whichever is the earlier.  38 U.S.C.A. §§ 7104, 7105 
(West 2002); 38 C.F.R. §§ 3.160(d), 20.302, 20.1103 (2010).  In 
this case, the March 1999 RO decision became final because the 
Veteran did not file a timely appeal.  

The Veteran's claim of entitlement to service connection for 
bronchial asthma may, therefore, be reopened only if new and 
material evidence is submitted.  Manio v. Derwinski, 1 Vet. App. 
140 (1991).  The Veteran filed this application to reopen his 
claim in June 2003.  Under the applicable provisions, new 
evidence means existing evidence not previously submitted to 
agency decision makers.  Material evidence means existing 
evidence that, by itself or when considered with the previous 
evidence of record, relates to an unestablished fact necessary to 
substantiate the claim.  New and material evidence can be neither 
cumulative nor redundant of the evidence of record at the time of 
the last prior final denial of the claim sought to be reopened, 
and must raise a reasonable possibility of substantiating the 
claim.  38 C.F.R. § 3.156(a) (2010).  In determining whether 
evidence is new and material, the credibility of the new evidence 
is presumed.  Justus v. Principi, 3 Vet. App. 510 (1992).  

The evidence before VA at the time of the prior final decision 
consisted of the Veteran's service treatment records, post-
service VA medical records, and the Veteran's own statements.  
The RO denied the Veteran's claim because there was no evidence 
showing that the Veteran's pre-existing bronchial asthma was 
aggravated by his period of service.  38 U.S.C.A. §§ 1110; 1153 
(West 2002); 38 C.F.R. §§ 3.303, 3.306 (2010) (A preexisting 
injury or disease will be considered to have been aggravated by 
service where there is an increase in disability during such 
service, unless there is a specific finding that the increase in 
disability is due to the natural progress of the disease.).

The Veteran applied to reopen his claim for service connection 
for bronchial asthma in June 2003.  The Board finds that the 
evidence received since the last final decision is cumulative of 
other evidence of record and does not raise a reasonable 
possibility of substantiating the Veteran's claim.  

In support of his application to reopen his claim, the Veteran 
submitted post-service VA treatment records dated from November 
1998 to July 2004.  These records show that the Veteran received 
intermittent treatment for bronchitis, upper respiratory 
infection, bronchial asthma, and chronic obstructive pulmonary 
disease (COPD).  However, at no time did any treating provider 
find that the Veteran's bronchial asthma had been aggravated by 
his period of service.

As such, the Board finds that no new and material evidence has 
been submitted with regard to the claim for service connection 
for bronchial asthma.  Although the additionally submitted VA 
medical records are new, because they were not previously 
considered by agency decisionmakers, they are not material.  The 
records do not show that the Veteran's current bronchial asthma 
was aggravated by his period of service.  They merely demonstrate 
that the Veteran has received continued treatment for various 
pulmonary disabilities.  Additional evidence which consists of 
records of post-service treatment that does not indicate that a 
condition is service-connected, is not new and material.  See Cox 
v. Brown, 5 Vet. App. 95, 99 (1993); see also Morton v. Principi, 
3 Vet. App. 508, 509 (1992) (Observing that evidence of the 
appellant's current condition is not generally relevant to the 
issue of service connection, absent some competent linkage to 
military service).  The presence of a current disability was 
already established at the time of the last final decision.  
Accordingly, the evidence does not establish a fact necessary to 
substantiate the claim, and the claim for service connection for 
bronchial asthma cannot be reopened on the basis of that 
evidence.  38 C.F.R. § 3.156(a) (2010).  

Although the Veteran has submitted new evidence that was not 
before the RO in March 1999, the Board finds that the new 
evidence is not material to the claim and does not warrant 
reopening of the previously denied claim because it does not 
raise a reasonable possibility of substantiating the claim.

Therefore, it is the determination of the Board that new and 
material evidence has not been submitted with regard to the claim 
for service connection for bronchial asthma since the March 1999 
RO decision because no new competent evidence showing that the 
Veteran's pre-existing bronchial asthma was aggravated by service 
has been submitted.  Thus, the claim for service connection for 
bronchial asthma is not reopened and the benefits sought on 
appeal with regard to that claim remain denied.  

Duties to Notify and Assist the Appellant

Upon receipt of a complete or substantially complete application, 
VA must notify the claimant and any representative of any 
information, medical evidence, or lay evidence not previously 
provided to VA that is necessary to substantiate the claim.  This 
notice requires VA to indicate which portion of that information 
and evidence is to be provided by the claimant and which portion 
VA will attempt to obtain on the claimant's behalf.  See 
38 U.S.C.A. §§ 5103, 5103A, 5107 (West 2002 & Supp. 2010); 
38 C.F.R. § 3.159 (2010).  The notice must:  (1) inform the 
claimant about the information and evidence not of record that is 
necessary to substantiate the claim; (2) inform the claimant 
about the information and evidence that VA will seek to provide; 
and (3) inform the claimant about the information and evidence 
the claimant is expected to provide."  Pelegrini v. Principi, 18 
Vet. App. 112 (2004).  

Here, the RO sent correspondence in November 2003 and in April 
2006.  These documents discussed specific evidence, the 
particular legal requirements applicable to the claim, the 
evidence considered, the pertinent laws and regulations, and the 
reasons for the decision.  VA made all efforts to notify and to 
assist the appellant with regard to the evidence obtained, the 
evidence needed, the responsibilities of the parties in obtaining 
the evidence, and the general notice of the need for any evidence 
in the appellant's possession.  The notice letters also complied 
with the mandates of Kent v. Nicholson, 20 Vet. App. 1 (2006); 
that is, the Veteran was advised of the basis for the prior 
denials.  The Board finds that any defect with regard to the 
timing or content of the notice to the appellant is harmless 
because of the thorough and informative notices provided 
throughout the adjudication and because the appellant had a 
meaningful opportunity to participate effectively in the 
processing of the claim with an adjudication of the claim by the 
RO subsequent to receipt of the required notice.  There has been 
no prejudice to the appellant, and any defect in the timing or 
content of the notices has not affected the fairness of the 
adjudication.  See Mayfield v. Nicholson, 19 Vet. App. 103 
(2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006) 
(specifically declining to address harmless error doctrine); see 
also Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Thus, VA has 
satisfied its duty to notify the appellant and had satisfied that 
duty prior to the final adjudication in the October 2010 
supplemental statement of the case.  

In addition, all relevant, identified, and available evidence has 
been obtained, and VA has notified the appellant of any evidence 
that could not be obtained.  The appellant has not referred to 
any additional, unobtained, relevant, available evidence.  VA has 
not obtained a medical examination in relation to this claim 
because there is no competent evidence that the Veteran's pre-
existing bronchial asthma was aggravated in service.  38 C.F.R. 
§ 3.159(c)(4) (2010).  Additionally, pursuant to the Court's 
remand directive, the Board advised the RO to inform the Veteran 
of the unavailability of his Social Security Administration 
records.  Such was accomplished by letter dated in August 2010.  
The Veteran replied that he had no additional evidence to submit.  
See November 2010 Expedited Form letter from the Veteran.  As 
such, no additional action in this regard is warranted.  Thus, 
the Board finds that VA has satisfied both the notice and duty to 
assist provisions of the law.


ORDER

New and material evidence not having been received, the 
application to reopen the claim of entitlement to service 
connection for bronchial asthma is denied.




____________________________________________
C. CRAWFORD
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


